—Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted defendant’s motion for summary judgment dismissing the complaint. Plaintiff commenced this action seeking damages for extreme emotional distress following exposure to an alleged disease-causing substance. Defendant established its entitlement to *940judgment as a matter of law by submitting proof that plaintiffs claim of extreme emotional distress was not supported by the requisite medical evidence, and plaintiff failed to raise a material issue of fact (see, Glendora v Walsh, 227 AD2d 377, 377378, lv denied 88 NY2d 812, cert denied 519 US 1122; Erani v Flax, 193 AD2d 777). Although plaintiff alleges that she suffers from anxiety, she has never sought any medical treatment for that condition. (Appeal from Order of Supreme Court, Erie County, Flaherty, J. — Summary Judgment.) Present — Pigott, Jr., P. J., Hayes, Wisner, Scudder and Lawton, JJ.